Case 1:20-cv-00484-LO-TCB Document 230 Filed 11/13/20 Page 1 of 1 PageID# 9093



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF VIRGINIA
                            ALEXANDRIA DIVISION


                  MAGISTRATE JUDGE: THERESA CARROLL BUCHANAN


                                   motion hearing




   Date; il||3|^^
   Start:         lQ.l4pm
   Finish:         vn- n-P ato
   Reporter:FTR
   Deputy Clerk: Tina Fitzgerald

    Civil Action Number:      sffOC
                   CWtOj |iV * P"!" pi-
                vs.



                             I        gjr_pJ-
    AppearanceofCounselfor(X)Plamtiff (X)Defendant ( )ProSe
    Motion                   ^

   ( )Matter is Uncontested and Taken Under Advisement
    Argued &

    (X)Granted( )Denied( )Granted in partT>enied in part
    ( )Taken Under Advisement ( )Continued to



    ( )Report and Recommendation to Follow
        )Order to Follow

     ( )Rule To Show Cause to be Issued
